Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending for examination.
Claim Rejections - 35 USC § 112
Claims 6-7 and 20-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment and arguments filed 07/14/2022.
Claim 6-7 and 17-24 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants have amended claim 6 to recite:

    PNG
    media_image1.png
    29
    561
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    202
    351
    media_image2.png
    Greyscale


The metes and bounds of this claim are indefinite because it is unclear how the IDO siRNA could encompass a structure that comprises all of the sequences set forth in SEQ ID NO: 1 and 2, 3 and 4, 5 and 6, 7 and 8, and 9 and 10.  The specification as filed does not support this type of claim scope.  It is likely that Applicants intended the scope to encompass wherein the claimed IDO siRNA comprises a single pair of nucleotide sequences, wherein the siRNA is selected from the group consisting of: (a) an siRNA comprising SEQ ID NOs: 1 and 2; (b) an siRNA comprising SEQ ID NOs: 3 and 4, (c) an siRNA comprising SEQ ID NOs: 5 and 6: (d) an siRNA comprising SEQ ID NOs: 7 and 8: and (e) an siRNA comprising SEQ ID NOs: 9 and 10.  An amendment that clarifies the scope of the claimed IDO siRNA in this manner would be helpful.
It is noted that the claims still recite to wherein the siRNA comprises an N terminal or C terminal.  As previously stated, siRNA do not contain either an N or C terminus.  This language is still found in claim 20.  (The limitations are also found in claim 7). Claims 21-24 remain rejected as being dependent upon a rejected base claim.
With respect to claim 17, Applicants amended the claim to recite the following:

    PNG
    media_image3.png
    62
    594
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    170
    207
    media_image4.png
    Greyscale

The metes and bounds of the claim remain ambiguous, due to the use of the phase “a siRNA having one of...”  For sake of clarifying what applicants are referring to by this phrase, the following amendment is suggested:
Claim 17 (currently amended): An  comprising a nucleotide sequence pair selected from the group consisting of :(1) SEQ ID NOs: 1 and 2; (2) SEQ ID NOs: 3 and 4; (3) SEQ ID NOs: 5 and 6; (4) SEQ ID NOs: 7 and 8; and (5) SEQ ID NOs: 9 and 10. 
Additionally, it is noted that Applicants filed a Sequence Listing on 07/14/2022.  SEQ ID NO: 8 included in the listing comprises the following sequence:
<210>  8
<211>  20
<212>  DNA
<213>  Artificial Sequence

<220>
<223>   siRNA

<400>  8
ctttgauugc agaagcagcu 20

It is noted that the claims claim an RNA comprising a siRNA having a particular nucleic acid sequence.  However, it is noted that SEQ ID NO: 8 comprises a DNA and RNA sequence: ctttgauugcagaagcagcu. It is not clear if Applicants intended for the claimed siRNA to comprise a DNA sequence including thymine (T) residues.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, and 11-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Na et al. (2012), and further in view of Zhang et al. (WO2017210647A1).
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that: (1) CpG-ODN-linker-siRNA of Yu et al. is longer than the siRNA of Na et al.; (2) the CpG-OD-linker-siRNa of Yu et al. has a single strand portion of CpG-ODN and a double stranded portion of siRNA, whereas siRNA of Na et al. has only a double strand, and (3) a distribution of charges in Yu et al. is not uniform, comparing with siRNA of Na et al.  
Applicants therefore concluded that these differences make it difficult to replace the carrier of Yu with the MsN23 of Na et al.  However, Applicants presented no objective evidence to support their assertions of non-obviousness.  
Contrary to Applicant’s assertions, Yu et al. does not specifically teach the incorporation of the disclosed CpG-siRNA conjugate into the pores of a nanoparticle.  However, Yu et al. summarizes how to encapsulate or bind dsRNA to polymeric nanocapsules or microcapsules, and to release the dsRNA into cells.  Yu et al. goes on to state that methods and materials are known in the art that would be useful for the person of skill in the art to make nanoparticles comprising the CpG-siRNA of the disclosed invention, see paragraphs [0113-0114]. 
Contrary to Applicant’s assertions, Na et al. provides sufficient guidance and instruction for the person of ordinary skill in the art to utilize the MSN system for delivery of the prior art CpG-siRNA to cells.  Na et al. taught that mesoporous silica nanoparticles are known in the art to be useful for the delivery of a variety of drugs, see the following (page 1753, 1st col.): “(MSNs) have been harnessed as a promising  drug-delivery  vehicle  for  anticancer  drugs,  such  as  doxorubicin  and  paclitaxel,  due  to  their  tunable  pore  and  particle  size,  high  surface  area,  large  pore  volume,  ease  of  surface  functionalization,  and  high  biocompatibility....In addition,  a  controlled  and  sustained  release  system  has  been  demonstrated,  which  may  be  applicable  to  many  different  types of drugs, by loading small-molecule drugs into the pore with  stimuli-responsive  gate  opening/closing  systems...Herein, we report a highly efficient siRNA delivery system based on MSNs with large pores of diameter 23 nm (MSN23). The MSN23 is prepared by a simple procedure for expansion of small pores by treatment of the conventional MSN possessing   small pores (≈ 2 nm in diameter) with trimethyl-benzene. Loading of siRNA was then achieved by simply mixing siRNAs with the amine-functionalized MSN23.  The siRNAs were expected to be loaded into MSN pores, thereby enabling cellular delivery of siRNA while maintaining its chemical integrity even in the presence of serum proteins (Figure 1).” 
Regarding Na et al., Applicants further argued that status of the charges is important in loading of a potential drug onto MSNs.  Contrary to Applicant’s assertions, a person of ordinary skill in the art would have also expected that the negatively charged CpG-oligo/siRNA conjugate to readily bind to the positively charged amine-functionalized MSNs by electrostatic attraction. 
One of ordinary skill in the art would have expected this interaction because both CpG oligonucleotides and siRNA are negatively charged molecules at pH 7, due to the presence of the phosphate groups in the phosphodiester backbone of these molecules (https://en.wikipedia.org/wiki/Phosphodiester_bond.)
Furthermore, the prior art provides clear suggestion and motivation to modify mesoporous silica particles to comprise a combination of therapeutic agents, including both CpG oligonucleotides and siRNA.  See for example the nanoscale delivery of Cpg and siRNA as taught by Serda et al. US Patent No. 8,926,994 B2.
Although siRNA and CpG differ in some aspects, the prior art provides clear guidance for insertion of these structures into a porous silica particle, as evidenced by Serda et al.  The nanoporous materials of Serda et al. have an average pore size of 26.3+ 13.6 nm. 
Serda et al. is not relied upon in the instant rejection, however it is presented to set forth what was known to persons of skill in the art at the effective filing date of the instant invention.  
The claims remain rejected for the reasons of record, and those set forth above. 
Yu et al. (US2018/0142239A1) describes conjugates of siRNA and CpG oligonucleotides.  In one particular embodiment, a phosphorothioate CpG oligonucleotide is linked to the antisense strand of an siRNA through a C3 linker.  (See ¶ [0018] FIGS. 2a-2f show that Stat3 siRNA fusion construct mediates Stat3 silencing in TLR9.sup.| dendritic cells and macrophages. FIG. 2a: Upper panel: Sequence of the CpG1668-Stat3 siRNA construct: deoxynucleotides (left portion of molecule) in CpG1668 sequence (SEQ ID NO:1) were phosphorothioated and connected through linker (7 units of C3 spacer) to the antisense strand of a Stat3 siRNA (right portion of molecule; antisense strand: SEQ ID NO:2; sense strand: SEQ IED NO:3)).
Additionally, Yu et al. teach that pharmaceutically acceptable carriers of the disclosed conjugate, include nanoparticles, see ¶ [0114].
However, Yu et al. does not teach wherein the RNA conjugate is carried inside the pores of a porous silica particle having an average pore diameter of 7 to 30 nm.
Na et al. teach efficient delivery of siRNA using mesoporous silica nanoparticles. See page 1753, col. 1: “[H]erein, we report a highly efficient siRNA delivery system based on MSNs with large pores of diameter 23 nm (MSN23). The MSN23 is prepared by a simple procedure for expansion of small pores by treatment of the conventional MSN possessing small pores ( ≈ 2 nm in diameter) with trimethylbenzene… Loading of siRNA was then achieved by simply mixing siRNAs with the amine-functionalized MSN23. The siRNAs were expected to be loaded into MSN pores, thereby enabling cellular delivery of siRNA while maintaining its chemical integrity even in the presence of serum proteins (Figure 1).”
Regarding claims 11-14, Na et al. disclosed the following:
(1) “The zeta potential of T-MSN2 changed from 8.1 to − 6.49 mV after siRNA loading, whereas the change was from 19.4 to 2.54 mV for P-TMSN23, thereby indicating that P-T-MSN23, unlike T-MSN2, maintains a positive zeta potential value even after loading of negatively charged siRNA.” (Page 1754) Reads on claims 11-12.
(2) “The surface area of MSNs obtained using the Brunauer–Emmett–Teller (BET) method was decreased as expected from 1337 to 395 m2g − 1 by expansion of the pores. (Page 1753, 2nd col.)
(3) Zhang et al. does not provide a weight ratio, however it teaches that the particles were prepared by incubation of siGFP and the MSNs in a ratio of 1.25 pmol siRNA to 1 μ g MSNs in PBS.
It would have been obvious to use the MSN23 particles of Na et al. to deliver the siRNA conjugate of Yu et al.  One of ordinary skill in the art, at the effective filing date of the instant invention would have been motivated to combine the teachings of the cited references in the design of the instant invention.  A person of ordinary skill in the art would have been motivated to make this modification because the prior art teaches that the MSN23 delivery system “showed higher gene silencing efficiency than a commercially available gene transfection reagent, Lipofectamine 2000, with much lower cytotoxicity.” (See page 1753, 2nd col., 1st ¶).
Yu and Na et al. do not specifically teach wherein the siRNA targets indoleamine 2,3-dioxygenase (IDO).  However, Zhang et al. teach that a strategy to treat cancer may include a combination treatment with CpG oligonucleotides and an inhibitor of IDO, and further wherein that inhibitor is an siRNA.  See the following: “[001424] In some embodiments, an agonistic CpG oligonucleotide is administered, or co- administered with another agent, in a treatment of cancer. In some embodiments, an agonistic CpG oligonucleotide increase an immune response against cancer. [001425] In some embodiments, an agonistic CpG oligonucleotide is co-administered with an immune checkpoint inhibitor, a PD-1 (programmed cell death protein 1) inhibitor, CD20 inhibitor (e.g., rituximab), an oncolytic virus, and/or an IDO-1 (indoleamine 2,3-dioxygenase 1) inhibitor, EGFR inhibitor, tyrosine kinase inhibitor, and/or a modulator of TIM3, CEACAM and/or LAG3, or a tumor-specific antibody, cellular therapy, antiangiogenic agent, radiotherapy, and/or chemotherapy, for a treatment of cancer. Some embodiments, , an agonistic CpG oligonucleotide is co-administered with an agent selected from: cetuximab, ipilimumab, and gefitinib. In various embodiments, an inhibitor is an antibody, a RNAi agent, a small molecule, a CRISPR, a TALEN, or other molecule capable of decreasing the activity and/or level of the target.”
Thus, in light of Zhang et al. it would have been obvious to modify the CpG-siRNA conjugates of Yu et al. to comprise wherein the siRNA is an IDO inhibitor, since the prior art teaches that this combination provides an increased immune response against cancer, and is a potential treatment for cancer.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfson et al. (WO2015084897A2).
Instant claims 17-18 recite “A RNA comprising a siRNA having one of (1) SEQ ID NOs: 1 and 2; (2) SEQ ID NOs: 3 and 4; (3) SEQ ID NOs: 5 and 6; (4) SEQ ID NOs: 7 and 8; and (5) SEQ ID NOs: 9 and 10.”
SEQ ID NO: 5: uggagacugcaguaaaggau
SEQ ID NO: 6: auccuuuacugcagucucca

Wolfson et al. teach the design of inhibitory RNA, which targets DNA targets set forth in Table 1 of this reference.  SEQ ID NO: 623 of Wolfson et al. comprises a sequence that is 100% identical to SEQ ID NO: 5 (with the exception that the prior art sequence is a DNA sequence), and is the reverse complement of SEQ ID NO: 6 of the instant application.  The sdRNAi agents are capable of targeting and suppressing the expression of one or more genes involved in the immune suppression mechanism. The present sequence is a human sdRNA targeted IDO1 gene region (IDO1_NM_002164_human_578) where the gene is suppressed by sdRNAs to treat proliferative diseases and pathogenic infections.  The gene region that is targeted comprises a sequence that is 100% complementary to the sequence of SEQ ID NO: 5 and 6, see Table 1, page 15, wherein the gene region target region of the IDO1 gene comprises the following sequence: 
    PNG
    media_image5.png
    47
    323
    media_image5.png
    Greyscale
TTTTGTTCTCATTTCGTGATGGAGACTGCAGTAAAGGATTCTTCC.


Regarding claim 18, the inhibitory RNA molecules of Wolfson et al. comprise those having a guide RNA (i.e. sense strand) that is 19-25 nucleotides in length, and an antisense oligonucleotide, about 19 nucleotides in length with a duplex region and a single stranded region, see paragraph [00065]. 
It would have been obvious for the person of ordinary skill in the art to have designed the RNA molecules according to the present invention, particularly wherein the RNA comprises SEQ ID NO: 5 and 6, because the prior art discloses SEQ ID NO: 623 as a target for designing RNA inhibitors of the IDO1 gene.  Wolfson et al. describes the target nucleic acid sequence of SEQ ID NO: 623 (see Table 1), and further teaches that “[T]he RNAi agent may comprise a guide sequence that hybridizes to a target gene and inhibits expression of the target gene through an RNA interference mechanism, where the target region is selected from the group listed in Table 1.” (See ¶ [00025]).  Absent evidence to the contrary, a person of ordinary skill in the art would have had a reasonable expectation of success in designing the RNA molecules of the present invention by following the teachings of Wolfson et al.




Claim Objections
Claims 6, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699